Citation Nr: 0217447	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left hip 
disorder.  

(The issue of entitlement to service connection for a left 
hip disorder based on de novo review will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1987 to November 1991.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 1999 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO), in Waco, Texas, which declined to 
reopen a claim of entitlement to service connection for a 
left hip disorder.  In February 2001, the veteran testified 
at a personal hearing before a decision review officer at 
the RO.

[The Board is undertaking additional development on the 
issue of entitlement to service connection for a left hip 
disorder based on de novo review.  When it is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.]


FINDINGS OF FACT

1.  An unappealed rating decision in May 1999 declined to 
reopen a claim of service connection for residuals of a left 
hip injury, which had been denied essentially on the basis 
that the evidence did not show a chronic left hip disorder.  

2.  Evidence received since the May 1999 decision tends to 
show the veteran has a chronic left hip disorder, bears 
directly and substantially on the claim at hand, and is so 
significant that it must be considered to fairly determine 
the merits of the claim.



CONCLUSION OF LAW

Evidence submitted since the May 1999 RO decision is new and 
material, and the claim of service connection for residuals 
of a left hip injury may be reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Well-groundedness is not an issue.  In a petition to reopen 
the "duty to assist" does not attach unless/until the claim 
has been reopened.  Regarding notice, the veteran has been 
amply notified of what evidence she needs to reopen her 
claim.  She is not prejudiced by the determination below. 

Background

Essentially, the veteran contends that service connection is 
warranted for a left hip disorder because she sustained a 
left hip injury in service which continues to be 
symptomatic.  Specifically, she contends that she injured 
her left hip in June 1989 when she fell on cement steps 
while leaving a commissary.  

The RO initially denied service connection for residuals of 
a left hip injury in June 1992.  The veteran initiated, but 
did not perfect, an appeal of that decision, and it became 
final.  In unappealed determinations since the June 1992 
decision, most recently in May 1999, the RO has denied 
reopening the claim of service connection for residuals of a 
left hip injury. 

Evidence of record before the May 1999 decision included 
service medical records showing that the veteran sustained a 
left hip contusion in June 1989.  A June 1989 report of 
physical therapy consultation shows that she was fitted for 
crutches, to be used for a period of 3 to 4 days.  An 
undated in-service clinical record (with an entry below 
dated April 1990), shows diagnosis of bilateral hip 
dysfunction, and trochanteric bursitis on the left side.  
The service records show the veteran was treated on numerous 
occasions for bilateral foot pain, and she was issued 
orthotic inserts after diagnosis of bilateral pes planus.  
The remainder of the service medical records are negative 
for further treatment or diagnosis of a left hip disorder.  

On VA examination in June 1992, the veteran complained, in 
pertinent part, of chronic bilateral hip pain.  Examination 
revealed that she had a normal gait, but had pain when 
walking heel to toe.  Her musculoskeletal system had normal 
muscle tone, and there were no deformities of her joints.  
Range of motion of her hips was to 130 degrees of flexion, 
bilaterally.  The examiner noted that the veteran had no 
prior symptoms in her hips, and she had participated in 
sports and routine exercise.  The diagnosis, in pertinent 
part, was bilateral hip arthralgia, rule out degenerative 
joint disease.  

In December 1998, two fellow service-members submitted 
written statements expressing their recollection of the 
veteran's in-service left hip injury.  They stated that the 
veteran had to wear orthotic equipment in service because of 
the hip injury.  The veteran's husband also furnished a 
written statement to the effect that he was on active duty 
when the veteran sustained her left hip injury.  He recalled 
being informed that the veteran had fallen in a commissary 
and was taken to an emergency room, where medical personnel 
told him that the veteran had bruised her left hip bone.  He 
stated that the veteran used crutches for a month following 
the injury, she used a cane for the following two months, 
and she underwent physical therapy throughout that period.  
He further reported that the veteran continued to have left 
hip pain in poor weather and seasonal changes.  He stated 
that the veteran has not experienced two consecutive days 
without left hip pain.  

On VA examination in March 1999, the veteran reiterated that 
she was told she sustained a left hip contusion after she 
fell on cement steps in 1989.  She stated that "the nerve 
had to have been pinched."  She reported that her left hip 
had a "catch" when she sat or walked.  Examination of her 
musculoskeletal system showed no cyanosis, edema, clubbing, 
limitations of motion, or deformities.  There was no 
evidence of a hip dislocation or other injury.  Her 
weightbearing joints appeared stable, and she had a normal 
gait and station.  The diagnosis was history of a fall, with 
an allegation of a pinched nerve.  The examiner stated that 
there was "no evidence whatever of permanent disability."  

Evidence received since the May 1999 RO decision is as 
follows:  

? Copies of the service medical records, and copies of 
medical records from VA health care facilities, that were 
previously associated with the claims file.

? Post-service medical evidence, including a VA outpatient 
record dated in August 1992, revealing that the veteran 
fell in that month and sustained a contusion of the left 
buttock.  The treatment plan included moist heat, bed 
rest, and Tylenol.

? VA outpatient treatment records dated in August 1993 that 
reveal treatment for lumbosacral strain, contusion, and 
sciatica following a fall in August 1993.  

? A September 1999 VA outpatient record showing that the 
veteran strained her back while playing tennis.  A 
diagnosis of low back pain and trochanteric bursitis is 
shown.

? A December 1999 VA outpatient record in which the examiner 
noted that the veteran recounted the in-service left hip 
contusion, and she complained of intermittent pain since 
the injury.  The diagnosis was continued trochanteric 
bursitis.  

? A letter from the veteran, received by VA in January 2000, 
wherein she reported that she had been told by a physician 
that her bursitis "is a result of an old injury."  

? Additional VA outpatient records dated through July 2000, 
revealing continued diagnosis and treatment for chronic 
left hip trochanteric bursitis.  
? A transcript of the February 2001 personal hearing, at 
which the veteran testified that she injured her left hip 
during service, and has received continuous treatment for 
residuals of the injury from her separation from service 
to the present.  She stated that the symptoms had 
progressively worsened, and current treatment involved 
physical therapy and steroid injections.  She reported 
that her left hip locks up when she walks and she sleeps 
with a heating pad on her left side.  

? An undated letter from a member of a recreational sports 
department, who reported that the veteran was enrolled in 
a tennis class, but ended up withdrawing from the class, 
in part because "she has a disability and could not 
participate . . . ."  

In March 2001, the RO found that evidence received since the 
May 1999 decision was new and material, and reopened the 
claim, but denied it on de novo review.

Legal Criteria and Analysis

As noted above, the veteran's application to reopen the 
claim of service connection for a residuals of a left hip 
injury was last finally denied in May 1999.  She was 
properly notified of that determination, and did no appeal 
it.  Accordingly, that decision is final.  38 U.S.C.A. 
§ 7105.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
This petition to reopen was filed before that date.  Hence, 
the new 38 C.F.R. § 3.156(a) does not apply in the instant 
case.]

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999). 

Although the RO has already determined that the evidence 
submitted since May 1999 is new and material, and sufficient 
to reopen the claim, this is a jurisdictional question which 
the Board must also address prior to any de novo review of 
the claim.  The Board concurs with the RO finding that 
evidence added to the record since the May 1999 RO decision 
was not previously of record, is relevant, and is so 
significant that it must be considered to decide fairly the 
merits of the claim of service connection for residuals of a 
left hip injury.  The claim had been denied previously based 
on a finding that the record did not show that the veteran 
had chronic left hip disability.  Now the record does show 
that the veteran has a diagnosis of a chronic left hip 
disability, i.e., trochanteric bursitis.  Since she had left 
hip complaints in service, and since there is a possibility 
that the current left hip disability may be related to the 
hip complaints in service, the evidence directly addresses 
the matter at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 


ORDER

The appeal to reopen a claim of service connection for a 
left hip disorder is granted.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

